     Case 1:15-cv-08725-GBD-RWL Document 256-287 Filed 09/13/19 Page 1 of 6


                                                                         Page 1
 1                     UNITED STATES DISTRICT COURT
 2                FOR THE SOUTHERN DISTRICT OF NEW YORK
 3

 4   -----------------------------
 5   UMB BANK, N.A., as Trustee,                 )
 6             Plaintiff,                        )
 7   vs.                                         ) No. 15 Civ. 08725 (GBD)
 8   SANOFI,                                     )
 9            Defendant.                         )
10   -----------------------------
11

12

13                  VIDEO DEPOSITION OF SANDRA POOLE
14                      Wednesday, August 29, 2018
15                           Boston, Massachusetts
16

17

18

19

20

21

22

23    Reported by:      Dana Welch, CSR, RPR, CRR
24    Job No: 146794
25



                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-287 Filed 09/13/19 Page 2 of 6


                                                                       Page 179
 1                                         POOLE
 2    say that I can't answer your question.
 3         Q.    And you were not given any instruction on
 4    level of spend you were allowed to undertake to
 5    achieve the production targets, correct?
 6         A.    I never had that --
 7               MR. D'ALOIA:          Object to form.
 8         Q.    Yeah, go on.
 9               MR. D'ALOIA:          You can answer.
10         A.    I never had a specific conversation around
11    how spend and CVR targets might be linked.
12         Q.    And no one came to you and said, look, we,
13    Sanofi, not Genzyme, we, Sanofi, have an obligation
14    to meet these targets, here's what we want you to
15    do to reach those targets from Sanofi.
16         A.    I don't recall any conversation about the
17    CVR with Sanofi.
18         Q.    But there were certain reporting
19    obligations around the levels of production of
20    Fabrazyme and Cerezyme, correct?
21         A.    There were certain obligations around
22    what?     Sorry?
23         Q.    Do you know what a CVR production
24    statement is?
25         A.    No.

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-287 Filed 09/13/19 Page 3 of 6


                                                                       Page 247
 1                                         POOLE
 2         Q.    But not about the CVR milestone, right?
 3         A.    So our site goals were directly tied to
 4    the CVR milestone and we built our site goals
 5    around that, and so that was -- that was how we
 6    were focused on, you know, achieving the CVR was --
 7    our focus was on the site goals or the targets were
 8    set for the site.
 9         Q.    But didn't the site goals change once
10    Mr. Canute said you weren't going to meet the CV
11    milestone?
12         A.    So we had a meeting, and I don't remember
13    exactly when it happened, sometime in the summer,
14    at the point that it became clear that we were no
15    longer going to meet the CVR goals.
16               I mean, the -- in the spring, when we were
17    still -- there was still a possibility, we were
18    still working the problem, it was -- would have
19    been premature to make any changes to the goal by
20    -- and I don't remember the exact date, but we had
21    a discussion with Sanofi management about changing
22    the site goals, recognizing what all had been
23    accomplished and some of the factors that led to
24    our inability to meet the -- the main factors being
25    around the productivity, which was sort of outside

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-287 Filed 09/13/19 Page 4 of 6


                                                                       Page 248
 1                                         POOLE
 2    the ability of the site, that was our -- again, I
 3    can't remember all the details, the rationale, but
 4    we discussed that with Sanofi and that was when we
 5    changed the site goal.
 6         Q.    And you changed the site goals away from
 7    the CVR milestones, correct?
 8         A.    Once -- once it was clear and everybody
 9    understood that there was no possibility of
10    achieving the CVR targets with those circumstances
11    I just discussed, there was an agreement to adjust
12    the site goals.
13         Q.    And you are aware, are you not, that that
14    occurs in or about June of 2011?
15         A.    I don't remember when it happened.
16         Q.    And did at any time Sanofi say, look, is
17    there anything we can do?                 If we give you an
18    unlimited checkbook, is there something we can do
19    to meet the CVR milestones?
20               MR. D'ALOIA:          Object to form.
21         A.    I don't -- so that question was asked of
22    us often.      And I don't remember specifically an
23    individual at a certain time, but that was a
24    question that was asked of us often, what more can
25    we do to be able to meet our targets.

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-287 Filed 09/13/19 Page 5 of 6


                                                                          Page 286
 1                                         POOLE
 2    Fabrazyme out of the plant and into Framingham.
 3    That's the truth.           That's the reality.
 4               MR. WEISS:        Next document.
 5               (Exhibit 38, SAN-CVR 0020489122 marked for
 6         identification.)
 7         Q.    Show you Poole Exhibit 37 [sic].                   It's an
 8    e-mail that you prepared in August of 2011.
 9               Do you see that?
10         A.    Yes.
11         Q.    It's an e-mail you prepared?
12         A.    Yes.
13         Q.    In the ordinary course of business?
14         A.    Yes.
15         Q.    Okay.    And it would indicate that in
16    August of 2011, Eric was having one-on-one meetings
17    during the next one and a half weeks.
18         A.    Correct.
19         Q.    Correct?
20         A.    Correct.
21         Q.    And these are meetings relating to things
22    like backlog and QSE remediation challenges, yes?
23         A.    Yes.
24         Q.    And Cz and Fz productivity improvements,
25    correct?

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-287 Filed 09/13/19 Page 6 of 6


                                                                       Page 287
 1                                         POOLE
 2         A.    Yes.
 3         Q.    And to your recollection, these are the
 4    first meetings that Mr. Berger had one-on-one with
 5    these people, correct?
 6         A.    To my recollection.
 7         Q.    And that was in August of 2011, right?
 8         A.    Yes.
 9               (Exhibit 39, SAN-CVR 020195590 marked for
10         identification.)
11         Q.    Poole Exhibit 39, have you had a chance to
12    review it?
13         A.    Yes.
14         Q.    It is a series of e-mails you sent and
15    received in the ordinary course of business?
16         A.    Yes.
17         Q.    So Eliana Clark is the woman we've
18    discussed before, yes?
19         A.    Yes.
20         Q.    Can you explain to me why it wasn't until
21    August 30th of 2011 that Bill Aitchison was going
22    over Genzyme's manufacturing processes?
23               MR. D'ALOIA:          Object to form.
24         A.    Can I explain why he was going over the
25    manufacturing processes?

                         TSG Reporting - Worldwide   877-702-9580
